Appeal by plaintiff from an order of the Supreme Count, Nassau County, dated January 9, 1968, which denied its motion for a preliminary injunction. Appeal ordered off the calendar, with leave to both parties to move to restore the appeal to the calendar for hearing or submission in conjunction with the separate appeal from the judgment entered upon the ■dismissal of the complaint. It appears that the complaint has been dismissed on defendant’s motion (Village of Rockville Centre v. Long Is. Light Co., 56 Misc 2d 403). While plaintiff has served a notice of appeal from the judgment of .dismissal, that appeal has not been prosecuted. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Martuseello, JJ., concur.